                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

------------------------------x
                              :
DESHAWN TYSON                 :      Civ. No. 3:17CV00731(JCH)
                              :
v.                            :
                              :
JANE DOE, et al.              :      November 12, 2019
                              :
------------------------------x

                    OMNIBUS DISCOVERY RULING

    Pending before the Court are six motions filed by self-

represented plaintiff Deshawn Tyson (“plaintiff”): (1) “Motion

to Compell defendants to answer Plaintiff first set of

Interrogatories” [Doc. #153] (sic); (2) “Plaintiff Motion to

Compel Defendant’s to Produce Production/discovery” [Doc. #156]

(sic); (3) “PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT TO COMPELL”

[Doc. #157] (sic); (4) “MOTION FOR SANCTION(S)” [Doc. #159]

(sic); (5) “SECOND MOTION TO COMPEL Defendants to produce

address of Defendant Jane Doe AND OBJECTIONS” [Doc. #160] (sic);

and (6) “Motion to Compel Interrogatories from John F. Healy”

[Doc. #161] (sic). On August 13, 2019, Judge Janet C. Hall

referred plaintiff’s motions to the undersigned. [Doc. #164]. On

the same date, the undersigned entered an Order requiring that

on or before September 3, 2019, defendants file an omnibus

response to plaintiff’s motions, along with a copy of any




                               ~1~
discovery requests at issue in plaintiff’s motions. [Doc. #165].

Defendants have timely complied with that Order. [Doc. #171].

     For the reasons set forth below, the Court: (1) GRANTS, in

limited part, and DENIES, in large part, plaintiff’s motion to

compel interrogatory responses [Doc. #153]; (2) DENIES, without

prejudice to re-filing, plaintiff’s motion to compel discovery

[Doc. #156]; (3) DENIES, as moot, plaintiff’s motion for default

judgment [Doc. #157]; (4) DENIES plaintiff’s motion for

sanctions [Doc. #159]; (5) DENIES plaintiff’s second motion to

compel the production of defendant Jane Doe’s address [Doc.

#160]; and (6) DENIES, as moot, plaintiff’s motion to compel

interrogatory responses from defendant Healy [Doc. #161].

I.   Background

     The Court presumes familiarity with the factual background

of this matter, which is set forth at length in Judge Hall’s

Initial Review Order [Doc. #12], Initial Review Order re:

Amended Complaint [Doc. #21], Ruling on Defendants’ Motion to

Dismiss [Doc. #73], Ruling on Plaintiff’s Motion for Leave to

Amend and Amended Initial Review Order [Doc. #99], and Ruling on

Motion to Intervene and to Stay Discovery [Doc. #133].

Nevertheless, the Court highlights two important details, which

are relevant to the Court’s rulings below.

     First, on July 18, 2019, in connection with the criminal

charges underlying this civil case, plaintiff entered an Alford

                               ~2~
plea to a substitute information charging plaintiff with

unlawful restraint in the first degree. See Doc. #171 at 65-78;

see also Doc. #146 at 2-3.

       Second, Judge Hall has dismissed, without prejudice,

plaintiff’s false arrest claim against defendant Lucille Roach

(hereinafter “Roach”). See Doc. #99 at 7. Judge Hall has

instructed: “If the criminal prosecution terminates in Tyson’s

favor, Tyson may file a motion to add this claim.” Id. (footnote

omitted). To date, plaintiff has not requested to add the false

arrest claim against defendant Roach to this case.

       Accordingly, at present, the following claims remain in

this case: (1) a Fourth Amendment unlawful seizure claim against

defendants Garofalo, Przybylski, Przya, and Healy in their

individual capacities, see Docs. #21, #29, #35, #73; (2) a state

law defamation claim against Jane Doe, see Docs. #12, #21, #35;

and (3) claims for intentional infliction of emotional distress

against Jane Doe and defendant Roach, see Docs. #21, #35, #73,

#99.

II.    Legal Standard

       Rule 26(b)(1) of the Federal Rules of Civil Procedure sets

forth the scope and limitations of permissible discovery:

       Parties may obtain discovery regarding any nonprivileged
       matter that is relevant to any party’s claim or defense
       and proportional to the needs of the case, considering
       the importance of the issues at stake in the action, the
       amount in controversy, the parties’ relative access to

                                 ~3~
    relevant information, the parties’ resources, the
    importance of the discovery in resolving the issues, and
    whether the burden or expense of the proposed discovery
    outweighs its likely benefit. Information within this
    scope of discovery need not be admissible in evidence to
    be discoverable.

Fed. R. Civ. P. 26(b)(1). “[T]he burden of demonstrating

relevance remains on the party seeking discovery.” Bagley v.

Yale Univ., 315 F.R.D. 131, 144 (D. Conn. 2016) (quotation marks

and citation omitted), as amended (June 15, 2016); Republic of

Turkey v. Christie’s, Inc., 326 F.R.D. 394, 400 (S.D.N.Y. 2018)

(same). Once the party seeking discovery has demonstrated

relevance, the burden then shifts to “[t]he party resisting

discovery ... [to] show[] why discovery should be denied.” Cole

v. Towers Perrin Forster & Crosby, 256 F.R.D. 79, 80 (D. Conn.

2009) (alterations added).

III. Discussion

    Plaintiff has filed six motions relating to discovery

and/or requesting the imposition of sanctions. The Court

addresses each in turn.

    A. “Motion to Compell defendants to answer Plaintiff first
       set of Interrogatories” [Doc. #153] (sic)

    Plaintiff seeks to compel additional responses to his first

set of interrogatories directed to defendant Roach. See Doc.

#153. Plaintiff specifically takes issue with defendant Roach’s

responses to interrogatories 2, 5, 7, 8, 9, 12, 16, 17, 18, 19,

21, and 24. See generally id. Defendant Roach has filed an

                               ~4~
opposition to plaintiff’s motion. See Doc. #171 at 1-9. The

Court addresses each interrogatory in turn.

    Interrogatory 2 asks: “Could evidence from a crime scene

identify ten difference people that may participated in a

alleged crime you are investigating?” Doc. #153 at 1 (sic); see

also Doc. #171 at 19. Defendant Roach objected to interrogatory

2 on several grounds, and notwithstanding those objections,

provided a response. See Doc. #171 at 19-20. Plaintiff

challenges defendant Roach’s objections that interrogatory 2 is

vague and overbroad. See Doc. #153 at 2. Plaintiff does not,

however, acknowledge defendant Roach’s response, nor does he

present any grounds for the Court to find that defendant Roach’s

response is insufficient or non-responsive. The Court has

reviewed defendant Roach’s response to this interrogatory and

finds it sufficient. Accordingly, the Court DENIES plaintiff’s

motion to compel with respect to interrogatory 2.

    Interrogatory 5 asks: “Do you have any evidence that Jane

Doe was even at the Marriott Hotel between the days and/or night

of 5/6/2014, 5/5/2014 and 5/4/2014.” Doc. #153 at 2 (sic); see

also Doc. #171 at 20. Defendant Roach objected to interrogatory

5 on several grounds, and notwithstanding those objections,

provided a response. See Doc. #171 at 20. Plaintiff challenges

defendant Roach’s objection that interrogatory 5 seeks

information subject to the law enforcement privilege. See Doc.

                               ~5~
#153 at 2-3. Plaintiff does not acknowledge defendant Roach’s

response, nor does he present any grounds for the Court to find

that said response is insufficient or non-responsive. The Court

has reviewed defendant Roach’s response to this interrogatory

and finds it sufficient. Accordingly, the Court DENIES

plaintiff’s motion to compel with respect to interrogatory 5.

    Interrogatory 7 asks: “Is everything in your warran/sworn

Affidavit for my Arrest True?” Doc. #153 at 3 (sic); see also

Doc. #171 at 20. Defendant Roach objected: “The affidavit is a

sworn affidavit signed by the Affiant, Lucille Roach, a police

detective at the time. With this in mind, no response is

necessary or appropriate.” Doc. #171 at 20. Plaintiff asserts

that defendant Roach’s response is vague and that interrogatory

7 warrants a “yes” or “no” answer. Doc. #153 at 4. Defendant

Roach responds that interrogatory 7 “is harassing, though it is

answered in the objection.” Doc. #171 at 3. Interrogatory 7

calls for a yes or no answer, which was not provided. Defendant

Roach shall provide plaintiff with such a response. See Connors

v. Pinkerton’s, Inc., No. 3:98CV699(GLG), 1999 WL 66107, at *1

(D. Conn. Feb. 4, 1999) (“While defendant asserts that it

responded to these requests, plaintiff takes issue with the

substance of defendant’s answers. ... [the

interrogatory] calls for a yes or no answer. Defendant is

directed to answer, yes or no[.]”). Accordingly, the Court

                               ~6~
GRANTS plaintiff’s motion to compel with respect to

interrogatory 7.

    Interrogatory 8 asks: “Within your warrant/sworn Affidavit

for my arrest it stated that I Deshawn Tyson the plaintiff have

two convictions of sexual assault is that true?” Doc. #153 at 4

(sic); see also Doc. #171 at 20. Defendant Roach objected: “The

affidavit is a sworn affidavit signed by the Affiant, Lucille

Roach, a police detective at the time. With this in mind, no

response is necessary or appropriate.” Doc. #171 at 20.

Plaintiff asserts that interrogatory 8 warrants a “yes” or “no”

answer. Doc. #153 at 4. Defendant Roach responds that

interrogatory 8 “is harassing, though it is answered in the

objection.” Doc. #171 at 3. Interrogatory 8 calls for a yes or

no answer, which was not provided. Defendant Roach shall provide

plaintiff with such a response. See Connors, 1999 WL 66107, at

*1. Accordingly, the Court GRANTS plaintiff’s motion to compel

with respect to interrogatory 8.

    Interrogatory 9 asks: “In your warrant/sworn Affidavit for

my Arrest. All the DNA evidence within your warrant for my

arrest is listed as Mixtures and that my DNA profile contributes

to that DNA mixture. Does that mean more than two people DNA

profile could exist within all the DNA listed in your

warrant/sworn Affidavit?” Doc. #153 at 5 (sic); see also Doc.



                               ~7~
#171 at 20. Defendant Roach responded and objected to

interrogatory 9 as follows:

    This Interrogatory requests information that would
    require the testimony of an expert. Further, the
    language referred to in this Interrogatory appeared in
    the Supplemental DNA report provided by the State of
    Connecticut Emergency Services and Public Protection
    Division of Scientific Services, which has been provided
    to the plaintiff; the paragraph (and the document from
    which it was gathered) speaks for itself.

Doc. #171 at 21. Plaintiff asserts that he seeks a response of

“yes,” “no,” or “not sure” to interrogatory 9. Doc. #153 at 5.

Defendant Roach, relying on the above-quoted response, states:

“Plaintiff seeks an interpretation that requires an expert. ...

It should not be incumbent upon the defendant(s) to provide a

further interpretation.” Doc. #171 at 4. The Court agrees that

interrogatory 9 essentially seeks an expert interpretation of

the Supplemental DNA report –- an opinion which defendant Roach

is not qualified to give. See, e.g., United States v. Haynes,

729 F.3d 178, 195 (2d Cir. 2013) (“If the opinion of a witness

rests in any way upon scientific, technical, or other

specialized knowledge,” then it would be considered an expert

opinion, “because lay opinion must be the product of reasoning

processes familiar to the average person in everyday life.”

(citation and quotation marks omitted)). The Court will require

no further response to interrogatory 9. Accordingly, the Court




                               ~8~
DENIES plaintiff’s motion to compel with respect to

interrogatory 9.

    Interrogatory 12 asks: “Did you comply with the Court

informer to have Jane Doe Identify a Second Suspect on photo

Board Before my arrest?” Doc. #153 at 5 (sic); see also Doc.

#171 at 21. Defendant Roach responded and objected to

interrogatory 9 as follows:

    There is an ongoing criminal prosecution of the
    plaintiff related to the events described in plaintiff’s
    complaint; defendant objects on the basis of the law
    enforcement privilege and to the extent that the
    information   sought   would  prejudice   the   criminal
    prosecution. Plaintiff is entitled to receive documents
    and information in the criminal action and should not be
    permitted to collect additional information to which he
    is not entitled therein by way of his civil action if it
    may prejudice the criminal prosecution. Plaintiff has
    been provided the information to which he is legally
    entitled at the juncture from the State’s Attorney,
    including information that would be responsive to this
    Interrogatory. In addition, the request is harassing and
    argumentative and not proportional to the needs of the
    case.

Doc. #171 at 21. Plaintiff contends that because the criminal

action is “resolved and closed[,]” that the Court should compel

defendant Roach to provide a yes or no answer to interrogatory

12. Doc. #153 at 6-7. Defendant Roach responds that “[t]he

resolution of the plaintiff’s criminal prosecution does not

alter the stated basis for objection. ... [C]onsidering

plaintiff’s guilty plea and criminal conviction on the charges

arising from the incident that is the subject of the complaint,


                               ~9~
the information sought is not proportional to the needs of the

case.” Doc. #171 at 4-5.

    More importantly, plaintiff has failed to establish how the

information sought by interrogatory 12 is relevant to the claims

remaining in this case. See Section I, supra. As previously

stated, Judge Hall has dismissed, without prejudice, plaintiff’s

claim for false arrest against defendant Roach. See id.

Plaintiff has not filed a motion seeking to re-plead that claim.

Accordingly, the Court DENIES plaintiff’s motion to compel with

respect to interrogatory 12.

    Interrogatory 16 asks: “Did you check Any toxicology,

report done on Jane Doe: to see if maybe Jane Doe was on any

hallucination drugs that would make her delusional? On the night

of 5-6-2014?” Doc. #153 at 7 (sic); see also Doc. #171 at 21.

Defendant Roach responded and objected to interrogatory 16 as

follows:

    There is an ongoing criminal prosecution of the
    plaintiff related to the events described in plaintiff’s
    complaint; defendant objects on the basis of the law
    enforcement privilege and to the extent that the
    information   sought   would  prejudice   the   criminal
    prosecution. Plaintiff is entitled to receive documents
    and information in the criminal action and should not be
    permitted to collect additional information to which he
    is not entitled therein by way of his civil action if it
    may prejudice the criminal prosecution. Plaintiff has
    been provided the information to which he is legally
    entitled at the juncture from the State’s Attorney,
    including information that would be responsive to this
    Interrogatory. In addition, defendants object to the


                               ~ 10 ~
    degree that this Interrogatory     calls   for   protected
    medical information or records.

Doc. #171 at 21. Plaintiff challenges the assertion of the law

enforcement privilege because there is no longer an ongoing

criminal investigation. See Doc. #153 at 7. However, plaintiff

fails to explain how the information sought by interrogatory 16

is relevant to the claims remaining in this matter. He has

failed to sustain his burden in that regard. Accordingly, the

Court DENIES plaintiff’s motion to compel with respect to

interrogatory 16.

    Interrogatory 17 asks: “Did you have any evidence/proof

that any of the items collected from the Alleged crime scene

belong to Jane Doe in case 14022071? If yes what?” Doc. #153 at

9 (sic); see also Doc. #171 at 21. Defendant Roach has responded

and objected to interrogatory 17 as follows:

    There is an ongoing criminal prosecution of the
    plaintiff related to the events described in plaintiff’s
    complaint; defendant objects on the basis of the law
    enforcement privilege and to the extent that the
    information   sought   would  prejudice   the   criminal
    prosecution. Plaintiff is entitled to receive documents
    and information in the criminal action and should not be
    permitted to collect additional information to which he
    is not entitled therein by way of his civil action if it
    may prejudice the criminal prosecution. Plaintiff has
    been provided the information to which he is legally
    entitled at the juncture from the State’s Attorney,
    including information that would be responsive to this
    Interrogatory.

Doc. #171 at 22. Plaintiff again challenges the assertion of the

law enforcement privilege given that there is no longer an

                              ~ 11 ~
ongoing criminal investigation. See Doc. #153 at 9. However,

plaintiff fails to explain how the information sought by

interrogatory 17 is relevant to the claims remaining in this

matter. He has failed to sustain his burden in that regard.

Accordingly, the Court DENIES plaintiff’s motion to compel with

respect to interrogatory 17.

    Interrogatory 18 asks: “Have Jane Doe ever been accused of

prostitution, escort and/or selling herself for money?” Doc.

#153 at 10 (sic); see also Doc. #171 at 22. Defendant Roach

objected and responded to interrogatory 18, in pertinent part,

as follows:

    The information being sought by this interrogatory is
    not relevant to the plaintiff’s remaining claims against
    the defendants and it is of little to no importance in
    resolving the issues related to those claims. In
    addition,     information     regarding     accusations,
    uncorroborated allegations, prior arrests not resulting
    in convictions, and the information plaintiff requests,
    if responsive information exists, would be subject to
    erasure and/or destruction statutes (if reflected in
    documents) and is private and not otherwise disclosable.
    Conviction records are publicly available and equally
    available to the plaintiff.

Doc. #171 at 22. Plaintiff asserts that the information sought

by interrogatory 18 “is very relevant it goes to the questions

ask from Lucille Roach to Jane Doe during Jane Doe interview. It

goes to the understanding of Lucille Roach and credibility of

Jane Doe and Lucille Roach.” Doc. #153 at 10 (sic). Defendant

Roach stands on her objection and further asserts that “the


                               ~ 12 ~
information sought ... is not proportional to the needs of the

case[.]” Doc. #171 at 7.

    The Court sustains defendant Roach’s objection that the

information sought is not relevant to the claims remaining in

this case. Accordingly, the Court DENIES plaintiff’s motion to

compel with respect to interrogatory 18.

    Interrogatory 19 asks: “Is Jane Doe a confidantal informant

for the New Haven Police Department or any other State Agency?”

Doc. #153 at 10 (sic); see also Doc. #171 at 7. Defendant Roach

responded and objected to interrogatory 19, in pertinent part,

as follows:

    The information being sought by this interrogatory is
    not relevant to the plaintiff’s remaining claims against
    the defendants and it is of little to no importance in
    resolving the issues related to those claims, and it
    likely amounts to an impermissible “fishing expedition”
    by the plaintiff. In addition, the request is vague and
    overly broad and not limited by time or in scope, and
    the compliance with the request would pose a significant
    burden upon the New Haven Department of Police Service,
    Jane Doe, and the general public. Further, confidential
    informant information is among the most sensitive in an
    entire police department, and it is typically never
    released, divulged, confirmed, or denied. The chilling
    effect of the exposure of confidential informant
    information of any sort (this includes a confirmation or
    denial that any individual is a confidential informant)
    upon the general public’s willingness to assist law
    enforcement officials with their daily work would
    greatly outweigh any benefit the plaintiff could hope to
    gain with the requested information.

Doc. #171 at 22-23. Plaintiff asserts that the information

sought “is relevant and necessary ... to the plaintiff claims[.]


                              ~ 13 ~
... The information sought is necessary and goes to credibility

of Jane Doe and Lucille Roach[.]” Doc. #153 at 11 (sic).

Defendant Roach responds that “information regarding

confidential informants is one of the most sensitive and highly

protected areas of police work. Such information can potentially

affect numerous other law enforcement matters.” Doc. #171 at 7.

Defendant Roach further stands by her objections, including that

the information sought is not relevant to plaintiff’s remaining

claims. See id.

    The Court sustains defendant Roach’s objection that the

information sought is not relevant to the claims remaining in

this civil case. Accordingly, the Court DENIES plaintiff’s

motion to compel with respect to interrogatory 19.

    Interrogatory 21 asks: “From 5/6/2014 through the date and

year 3/10/2016 could you obtain the sureillance footage from all

Marriott Hotel Sureillance location(s) to identify any and all

true suspect(s) of the Alleged crime at Marriott Hotel on

5/6/2014.” Doc. #153 at 11 (sic); see also Doc. #171 at 23.

Defendant Roach responded and objected to interrogatory 21, in

pertinent part, as follows:

    In addition, defendant objects that the information
    sought in this interrogatory is irrelevant to the
    remaining claim in this matter against Lucille Roach
    (intentional infliction of emotional distress) to the
    extent that it suggests that surveillance footage, if,
    in fact it was not reviewed by the defendant, would
    “identify” true suspects or otherwise override other

                              ~ 14 ~
    evidence in the investigation such as the results of the
    DNA results positively identifying the plaintiff.

    Without waiving said objection, surveillance footage is
    available for a limited time before it is overwritten.

Doc. #171 at 23. Plaintiff asserts, inter alia, that the

“[i]nformation sought is relevant and necessary and goes to the

Credibility of Lucille Roach.” Doc. #153 at 12 (sic). Defendant

Roach responds that she stands by her objections. See Doc. #171

at 8.

    The Court sustains defendant Roach’s objection that the

information sought is not relevant to the claims remaining in

this case. Accordingly, the Court DENIES plaintiff’s motion to

compel with respect to interrogatory 21.

    Interrogatory 24 asks: “How may sexual assault cases have

you investigated in your last 20 years of being a officer of the

law?” Doc. #153 at 12 (sic); see also Doc. #171 at 24. In

addition to objecting on several grounds, including that the

information sought is not relevant, defendant Roach responded:

“Without waiving said objection, more than ten.” Doc. #171 at

24. Plaintiff does not acknowledge defendant Roach’s response,

nor does he present any grounds for the Court to find that

defendant Roach’s response is insufficient or non-responsive.

The Court has reviewed defendant Roach’s response to this

interrogatory and finds it sufficient. Accordingly, the Court



                              ~ 15 ~
DENIES plaintiff’s motion to compel with respect to

interrogatory 24.

     Therefore, the Court GRANTS, in limited part, and DENIES,

in large part, plaintiff’s motion to compel [Doc. #153].

     B. “Plaintiff Motion to Compel Defendant’s to Produce
        Production/discovery” [Doc. #156] (sic)

     The Court construes plaintiff’s next motion as seeking to

renew the motion to compel reflected at document 102, which was

originally filed on September 19, 2018 (hereinafter the

“original motion to compel”). See generally Doc. #156. Judge

Hall denied the original motion to compel on November 14, 2018,

when she stayed this case pending the resolution of plaintiff’s

related state criminal matter. See Doc. #133 at 6.

     Plaintiff appears to assert that because defendants did not

timely respond to the original motion to compel [Doc. #102],

defendants have waived their objections to the requests which

are the subject of the original motion, and the Court should now

order defendants to produce the requested documents. See Doc.

#156 at 2.1 Defendants respond: “It is not contested that



1 Attached to defendants’ omnibus response is a copy of defendant
Roach’s objections to plaintiff’s written discovery requests,
along with a Notice to the Court stating that such responses
were mailed to plaintiff on August 14, 2018. See Doc. #171 at
42-62. The Notice states that “[e]ach and every request for
production was objected to, and many because of, inter alia, the
pending criminal prosecution against the plaintiff for the
sexual assault that is referenced in plaintiff’s complaint.” Id.
at 61. It appears that the original motion to compel takes issue
                              ~ 16 ~
responses [to the original motion to compel] were due by October

10, 2018 and that Defendants filed a response on October 11,

2018; however, defendants filed a Motion for Leave to file their

Objection along with the Objection (both within Document 110),

which Motion for Leave explained the extenuating circumstances

that resulted in the Objection being filed one day past the

October 10 deadline.” Doc. #171 at 10.

    Defendants’ objection to plaintiff’s original motion to

compel states, inter alia:

    Some of the categories that plaintiff identifies in his
    Motion to Compel seem to align with the original Requests
    for Production (e.g., 1-4) and others appear to either
    change or add to what was originally requested (e.g., 6,
    7, 8). To the extent that the plaintiff is requesting
    different categories of documents than those he
    originally requested, these requests are untimely as the
    time to file requests has closed. To the extent that
    plaintiff seeks to compel on his prior request for
    production, the defendants filed objections to these
    requests and these defendants maintain these objections.

    The previously filed objections should carry even more
    force presently than when they were originally filed
    because of the dismissal of the false arrest claim
    against Lucille Roach (leaving just a claim of
    Intentional Infliction of Emotional Distress).

    To the extent that plaintiff attempts to compel
    disclosure of documents that were not requested before
    the Motion (21-25), the Motion is improper.

Doc. #110 at 4-5.




with defendant Roach’s objections which are attached to
defendants’ omnibus response.
                              ~ 17 ~
    It is not apparent that the parties have attempted to

confer in a good faith effort to resolve the discovery dispute

raised in the original motion to compel, which implicates over

twenty requests for production, many of which seek information

that is no longer relevant to the claims remaining in this case.

See generally, Doc. #171 at 38-41 (Plaintiff’s Request for

Production of Documents directed to defendant Roach). The Court

will not consider the issues raised by the original motion to

compel [Doc. #102], or defendants’ objections thereto [Doc.

#110], until plaintiff and counsel for defendants have conferred

in an attempt to resolve the disputes raised in the original

motion to compel. See D. Conn. L. Civ. R. 37(a).

    Accordingly, on or before December 12, 2019, plaintiff and

counsel for defendants shall engage in a meet-and-confer

conference, by telephone or in person, in an attempt to resolve

the issues raised by plaintiff’s original motion to compel [Doc.

#102]. During this meeting, plaintiff should carefully consider

the propriety of his requests in light of the claims remaining

in this case.

    If after that meeting, the disputed requests have not been

entirely resolved, and plaintiff has a legal basis to seek an

order compelling the production of the documents requested, then

on or before December 27, 2019, plaintiff may re-file a motion

to compel directed to those requests which remain at issue.

                              ~ 18 ~
Plaintiff’s re-filed motion must contain a “verbatim listing of

each of the items of discovery sought or opposed, and

immediately following each specification shall set forth the

reason why the item should be allowed[.]” D. Conn. L. Civ. R.

37(b). Plaintiff must also attach as an exhibit to any re-filed

motion to compel a copy of the discovery requests in dispute.

See id.

    Accordingly, “Plaintiff Motion to Compel Defendant’s to

Produce Production/discovery” [Doc. #156] (sic) is DENIED,

without prejudice to re-filing.

    C. “PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT TO COMPELL”
       [Doc. #157] (sic)

    Plaintiff “moves the court for an order compelling all

defendants to produce discovery as requested by Plaintiff.” Doc.

#157 at 1. Plaintiff asserts that on May 15, 2018, he requested

discovery from all defendants, and that on September 19, 2018,

he filed a motion to compel with respect to those discovery

requests. See id. (citing Doc. #102). Plaintiff contends that

the Court ordered defendants to file a response to his motion to

compel on or before October 10, 2018, but that defendants failed

to do so. See id. at 2. Plaintiff therefore “prays that the

Court will now hold the Defendants in default, regarding the

above mentuned, and compell the defendants to provide plaintiff

with all the materials that plaintiff requested.” Id. (sic).


                              ~ 19 ~
         The Court does not construe this particular motion as

seeking the entry of a default judgment against defendants.2

Rather, the Court liberally construes this motion as seeking an

order compelling defendants to provide the discovery sought in

the motion reflected at document 102, i.e., the “original motion

to compel” previously discussed. See Section III.B., supra.

Plaintiff’s current motion, reflected at document 157, is

duplicative of the motion docketed as document 156, which the

Court has now addressed. See id. Accordingly, the Court DENIES,

as moot, plaintiff’s motion for default judgment to compel

discovery [Doc. #157].

         D. “MOTION FOR SANCTION(S)” [Doc. #159] (sic)

         Plaintiff has moved for an order sanctioning defendants

pursuant to Rules 37 and 11 of the Federal Rules of Civil

Procedure. [Doc. #159]. Plaintiff “moves to have defendants and

their Attorney Sanctioned” because they have “not once complied

with plaintiff request for [Productions/Discovery][.]” Id. at 1




2 Evenif the Court construed plaintiff’s motion as seeking the
entry of a default judgment, the Court would not grant such an
extreme sanction given the “preference that litigation disputes
be resolved on the merits, and not by default[.]” S.E.C. v.
Setteducate, 419 F. App’x 23, 24 (2d Cir. 2011); see also Aliki
Foods, LLC v. Otter Valley Foods, Inc., 726 F. Supp. 2d 159, 178
(D. Conn. 2010) (listing the factors courts should consider when
determining whether the entry of a default judgment under Rule
37 is appropriate).
                                  ~ 20 ~
(sic). Defendants generally assert that “there is no basis” for

the motion. Doc. #171 at 13.

    “The party requesting sanctions under Rule 37 bears the

burden of showing that the opposing party failed to timely

disclose information” sought. Lodge v. United Homes, LLC, 787 F.

Supp. 2d 247, 258 (E.D.N.Y. 2011). “To meet this burden the

party must establish (1) that the party having control over the

evidence had an obligation to timely produce it; (2) that the

party that failed to timely produce the evidence had a culpable

state of mind; and (3) that the missing evidence is relevant to

the party’s claim or defense such that a reasonable trier of

fact could find it would support that claim or defense.” In re

Sept. 11th Liab. Ins. Coverage Cases, 243 F.R.D. 114, 125

(S.D.N.Y. 2007) (citing Residential Funding Corp. v. DeGeorge

Fin. Corp., 306 F.3d 99, 107 (2d Cir. 2007)).

     Plaintiff has not met his burden of establishing the

propriety of imposing Rule 37 sanctions on defendants and/or

their counsel. As to Rule 11, that rule explicitly does not

apply to discovery disputes. See Fed. R. Civ. P. 11(d) (“This

rule does not apply to disclosures and discovery requests,

responses, objections, and motions under Rules 26 through 37.”).

    Accordingly, plaintiff’s motion for sanctions [Doc. #159]

is DENIED.



                               ~ 21 ~
    E. “SECOND MOTION TO COMPEL Defendants to produce address of
       Defendant Jane Doe AND OBJECTIONS” [Doc. #160] (sic)

    Plaintiff seeks an order compelling defendants to produce

the address of defendant Jane Doe. See Doc. #160. Plaintiff asks

that “the Court receive the current address of Jane Doe for Jane

Doe to be serve Complaint and Summons finally.” Id. at 1 (sic).

Defendants contend that they are “not aware of Jane Doe’s

address. Upon information and belief, she moved, at least in

part, out of fear for her own safety stemming from the events

that gave rise to plaintiff’s lawsuit.” Doc. #171 at 13.

Defendants further assert that even if they did have knowledge

of Jane Doe’s address, the Court should not compel the

production of the address because “plaintiff pled guilty to a

charge for which he was arrested – unlawful restraint of Jane

Doe for a sexual purpose.” Doc. #171 at 13. Defendants further

assert that “plaintiff’s guilty plea should be read as a waiver

of any right to pursue a civil action against the victim of the

act to which he pled guilty.” Id. at 14.

    Attached to defendants’ omnibus response is the transcript

of plaintiff’s plea colloquy and sentencing before Judge Patrick

J. Clifford in the state court criminal matter giving rise to

this lawsuit. See id. at 64-79. As part of plaintiff’s sentence,

Judge Clifford imposed a standing criminal protective order,

ordering that plaintiff


                              ~ 22 ~
    not assault, threaten, abuse, harass, follow, interfere
    with or stalk [Jane Doe]. Stay away from their home,
    wherever they may reside. Don’t contact them in any
    manner including written, electronic or phone. ... This
    doesn’t expire until June 18th of 2034. ... If you violate
    this you could be arrested for violating a standing
    criminal protective order[.]

Id. at 77-78 (sic) (emphasis added). There is nothing in the

record before the Court to suggest that the criminal protective

order has been vacated or otherwise modified such to allow

plaintiff to have any contact with Jane Doe.

    Essentially, by seeking an order compelling the disclosure

of Jane Doe’s address, plaintiff requests that this Court modify

the criminal protective order to allow written contact between

himself and Jane Doe. Notwithstanding the fact that the Court

likely does not have jurisdiction to entertain such a request,

see Slater v. Thomas, 100 F.3d 944 (2d Cir. 1996), the Court

denies plaintiff’s request on grounds of comity and federalism,

see Wiacek Farms LLC v. City of Shelton, No.

3:04CV1635(JBA)(JGM), 2005 WL 8167623, at *2 (D. Conn. Apr. 26,

2005). See also Tucker v. Ohtsu Tire & Rubber Co., 191 F.R.D.

495, 499 (D. Md. 2000) (“There seems to be little doubt that a

protective order issued by a court, either state or federal,

which on its face survives the underlying litigation, continues

to have full force and effect on the parties subject to it even

after final resolution of the underlying case, and the issuing

court retains jurisdiction and authority to modify or revoke

                               ~ 23 ~
it.”); Dushkin Pub. Grp., Inc. v. Kinko’s Serv. Corp., 136

F.R.D. 334, 335 (D.D.C. 1991) (“As for those documents shielded

by the ... protective order, this court as a matter of comity

respects the order issued by the District Court for the Southern

District of New York.”). Further, as Judge Hall observed in her

ruling on the State’s motion to intervene, “[i]f the court were

to order disclosure, it would be facilitating Tyson’s violation

of the state court Protective Order.” Doc. #133 at 3; see also

Doc. #134 at 1 (“Pursuing discovery in this case, as plaintiff

proposes, would be violative of that protective order.”).

       Accordingly, the Court DENIES plaintiff’s second motion to

compel defendants [Doc. #160] to produce the address of Jane

Doe.

       F. “Motion to Compel Interrogatories from John F. Healy”
          [Doc. #161]

       Last, plaintiff seeks an order compelling defendant John F.

Healy to provide responses to plaintiff’s interrogatories. See

Doc. #161 at 1-3. Plaintiff asserts that he has not received

defendant Healy’s “interrogatories oR productions/discovery,”

and requests “that the Court order defendant John F. Healy to

produce interrogatories to the plaintiff immediately.” Doc. #161

at 2-3 (sic).

       Defendant Healy responds that after having received an

extension of time from the Court, he served responses to


                                ~ 24 ~
plaintiff’s interrogatories on October 29, 2018. See Doc. #171

at 14; see also Doc. #105 (motion seeking extension of time

until October 29, 2018, for defendant Healy to respond to

plaintiff’s interrogatories dated August 10, 2018); Doc. #108

(Order granting motion for extension of time). Defendants

additionally attach to their omnibus response a copy of

defendant Healy’s responses to plaintiff’s interrogatories. See

Doc. #171 at 87-97.

      Defendant Healy has responded to plaintiff’s

interrogatories, and a second copy of those responses has now

been provided to plaintiff as an attachment to defendants’

omnibus response. Accordingly, the Court DENIES, as moot,

plaintiff’s motion to compel interrogatory responses from

defendant Healy [Doc. #161].

IV.   Conclusion

      For the reasons stated, the Court: (1) GRANTS, in limited

part, and DENIES, in large part, plaintiff’s motion to compel

interrogatory responses [Doc. #153]; (2) DENIES, without

prejudice to re-filing, plaintiff’s motion to compel discovery

[Doc. #156]; (3) DENIES, as moot, plaintiff’s motion for default

judgment [Doc. #157]; (4) DENIES plaintiff’s motion for

sanctions [Doc. #159]; (5) DENIES plaintiff’s second motion to

compel the production of defendant Jane Doe’s address [Doc.




                               ~ 25 ~
#160]; and (6) DENIES, as moot, plaintiff’s motion to compel

interrogatory responses from defendant Healy [Doc. #161].

     Dated at New Haven, Connecticut, this 12th day of November,

2019.

                                    /s/
                               HON. SARAH A. L. MERRIAM
                               UNITED STATES MAGISTRATE JUDGE




                              ~ 26 ~
